Citation Nr: 0304495	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-25 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of stab wounds to the chest and 
abdomen.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for drug and alcohol 
abuse.  

4.  Entitlement to a temporary total rating based on 
hospitalization from August 29, 1999, to September 24, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1990 
to July 1991, which included service from November 30, 1990, 
to March 20, 1991, in Southwest Asia during the Persian Gulf 
War.  A DD 214 shows that the appellant's discharge following 
that period of active duty was characterized as honorable.  

Service connection was denied for postoperative residuals of 
stab wounds to the chest and abdomen by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO) in June 1992, and that decision became final when the 
appellant did not file a timely appeal of the decision.  The 
RO again denied the claim in May 1995, and that decision 
became final when the appellant did not file a timely appeal 
thereafter.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision, and it was 
remanded in April 2001 for further development.  


FINDINGS OF FACT

1. The RO has attempted to obtain all evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  A May 1995 decision by the RO denied service connection 
for postoperative residuals of stab wounds to the chest and 
abdomen, and the appellant did not file an appeal of the 
decision within one year after receiving notification thereof 
in May 1995.  

3.  The evidence received since the May 1995 RO decision 
became final is significant and must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for postoperative residuals of stab wounds 
to the chest and abdomen.  

4.  On February 18, 1991, while on active duty, the appellant 
was involved in a fight with a fellow service member and 
sustained stab wounds to the chest and abdomen.  

5.  A Statement of Medical Examination and Duty Status 
(Department of the Army Form 2173), dated June 25, 1992, 
shows that a formal line of duty investigation was required 
with regard to the February 18, 1991, stabbing incident, and 
that the appellant's injury was not considered to have been 
occurred in the line of duty.  

6.  The preponderance of the evidence reflects that the chest 
and abdominal stab wounds sustained in a February 18, 1991, 
fight were the result of the appellant's willful misconduct, 
which the evidence shows to have been the deliberate 
consumption of alcohol to the point of intoxication and the 
participation in a fight that the appellant has acknowledged 
was related to some illegal activity.  

7.  The appellant's is not shown to have PTSD that is related 
to service or to a disability that was incurred in the line 
of duty.  

8.  The appellant is not shown to have drug and alcohol abuse 
that is related to a disability that was incurred in the line 
of duty.  

9.  The appellant's VA hospitalization from August 29, 1999, 
to September 24, 1999, is shown to have been for treatment of 
PTSD, a disorder for which service connection has not been 
established.  


CONCLUSIONS OF LAW

1.  The May 1995 RO decision that denied service connection 
for postoperative residuals of stab wounds to the chest and 
abdomen is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302(a) (1994).  

2.  The evidence received by VA since the May 1995 RO 
decision is new and material, and the claim for service 
connection for postoperative residuals of stab wounds to the 
chest and abdomen is reopened.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5108, (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).  

3.  The abdominal stab wounds sustained by the appellant on 
February 18, 1991, are not shown to have been incurred in or 
aggravated in the line of duty; accordingly, service 
connection for postoperative residuals of those abdominal 
stab wounds is not warranted.  38 U.S.C.A. §§ 105(a), 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(m) & 
(n), 3.301, 3.303(d) (2002).  

4.  The appellant's PTSD was not incurred in or aggravated by 
military service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 105(a), 
1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(m) & (n), 3.301, 3.303(d), 3.310(a) (2002).  

5.  The appellant's drug and alcohol abuse was not incurred 
in or aggravated by military service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 3.105(a), 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(m) & (n), 3.301, 3.303(d), 3.310(a) 
(2002). 

6.  The appellant's hospitalization from August 24, 1999, to 
September 24, 1999, was for treatment of a nonservice-
connected disability.  38 U.S.C.A. § 5107 (West Supp 2002) ; 
38 C.F.R. § 4.29 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
the present case, the appellant has been notified in the 
November 1999 rating decision, the November 1999 and January 
2000 statements of the case, and the October 2002 
supplemental statement of the case of the evidence necessary 
to substantiate his claims, and of the applicable laws and 
regulations.  In May 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary in order for VA to grant his claim.  
It informed him of the evidence he needed to submit and the 
evidence VA would attempt to obtain, and it informed him that 
VA would assist in obtaining identified records, but that it 
was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  Additionally, along with a copy of the November 1999 
rating decision, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  The Board 
concludes that the discussions in the rating decision, the 
statements of the case, and the supplemental statement of the 
case, along with the May 2001 VA letter, adequately informed 
the appellant of the evidence needed to substantiate his 
claims and complied with VA's notification requirements that 
are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the appellant's service 
medical records pertaining to the February 1991 stabbing 
incident, and his VA and private medical treatment records 
since service.  The record reflects that the appellant has 
been requested on several occasions to provide evidence 
pertaining to the stabbing incident in service and his 
claims.  Furthermore, the RO has also attempted to locate 
pertinent evidence from other sources.  In March 1994, the RO 
submitted a request to the Commander, 3673 Maintenance 
Company, Jackson Barracks, New Orleans, Louisiana, for the 
appellant's complete service records, and received a reply 
one week later indicating that the appellant's military 
records had been sent to the Office of Adjutant General, 
State of Louisiana, ATTN: LANG-DPA-SR, Jackson Barracks, New 
Orleans.  A subsequent February 15, 1995, Report of Contact 
noted that the appellant's records had been sent to St. Louis 
(the National Personnel Records Center) at Code 11 or 13.  A 
request by the RO to the National Personnel Records Center 
for the appellant's service medical records and records 
pertaining to a line of duty determination regarding the 
February 18, 1991, stabbing incident elicited a response, 
dated February 23, 1995, that stated the records were not at 
the National Personnel Records Center (Code 13) and that the 
inquiry had been forwarded to VA (Code 11).  Following the 
Board's April 2001 Remand, the RO again requested that the 
National Personnel Records Center (Code 13) provide (1) 
information as to a line of duty determination regarding the 
February 1991 stabbing incident, which elicited a response 
that the document or information requested was not a matter 
of record, and (2) the appellant's service medical and 
personnel records, which elicited a response that extensive 
searches had been made and the requested information was not 
a matter of record.  A July 30, 2002, deferred rating 
decision (VA Form 21-6789) noted that an extensive search had 
failed to turn up any hospital records pertaining to the 
appellant's treatment for his stab wounds at medical 
facilities in Saudi Arabia and in the United Kingdom, or any 
copies of base and unit incident reports, duty log entries, 
etc. relating to the stabbing incident.  The appellant was so 
informed by the RO in August 2002.  The appellant has not 
identified any additional records that may still be 
outstanding.  The Board notes that the appellant presented 
testimony regarding his claims at a February 2001 
videoconference hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

I.  New and Material Evidence

A May 1995 decision by the RO denied service connection for 
postoperative residuals of stab wounds to the chest and 
abdomen, and the appellant did not file an appeal (notice of 
disagreement) of the May 1995 decision within one year after 
receiving notification of the decision in May 1995.  
Therefore, that decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.302(a) (1994).  Except as 
otherwise provided, when a claim becomes final after an 
unappealed determination by the agency of original 
jurisdiction, the claim may not be thereafter reopened.  
Should new and material evidence be presented or secured with 
respect to a claim that has been disallowed, the claim shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (2002).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim. Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the appellant's 
claim for service connection for postoperative residuals of 
stab wounds to the chest and abdomen was last finally denied 
by the May 1995 RO decision.  The evidence received 
subsequent to the last final decision is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513.  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award a claim as in 
this case dealing with claims for service connection.  Evans, 
9 Vet. App. 273.  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  This amendment to 38 C.F.R. § 
3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The appellant's 
request to reopen his claim of entitlement to service 
connection for postoperative residuals of stab wounds to the 
chest and abdomen was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

The evidence submitted since the May 1995 RO decision became 
final includes a Department of the Army Form 2173, dated in 
June 1992, which contained information pertinent to whether 
the appellant's injuries from the February 1991 stabbing 
incident were considered to have been incurred in the line of 
duty.  The Board finds that such evidence is new and material 
because it consists of an official service record not 
previously considered that addresses the issue of whether the 
appellant's injuries from the February 1991 stabbing incident 
may be considered to have been incurred in the line of duty.  
Accordingly, the Board reopens the claim of entitlement to 
service connection for postoperative residuals of stab wounds 
to the chest and abdomen on the basis that new and material 
evidence has been submitted.  38 U.S.C.A. §§ 5107, 5108, 
7104(c); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO addressed the 
merits in its September 1999 rating decision, bypassing the 
preliminary matter of whether new and material evidence had 
been submitted.  Since the RO has already addressed the issue 
of basic entitlement to service connection and provided the 
appellant with the pertinent laws and regulations in its 
statement of the case and supplemental statement of the case, 
the Board finds that the appellant would not be prejudiced by 
its review of the merits at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

II.  Postoperative Residuals of Stab Wounds to the Chest and 
Abdomen

The appellant asserts that the chest and abdominal stab 
wounds he sustained in a February 18, 1991 fight, while on 
active duty in Southwest Asia during the Persian Gulf War, 
were not the result of willful misconduct on his part, and 
therefore, must be considered as having been incurred in the 
line of duty.  He argues that he was not intoxicated at the 
time he received the stab wounds, and that the evidence does 
not establish that he was intoxicated.  

The Board acknowledges that the February 18, 1991, fight took 
place while the appellant was on active duty.  What must be 
determined, therefore, is whether the injuries he sustained 
from that fight may be considered to have been incurred in 
the line of duty, or were the result of willful misconduct.  
The appellant's representative argues that there is no 
objective evidence of willful misconduct and, therefore, the 
injuries should be deemed in the line of duty.  Specifically, 
the representative argues that the evidence does not show 
that the appellant was intoxicated at the time of the fight; 
but rather shows that the appellant was alert and oriented at 
the time he was admitted for treatment of the stab wounds.  
The representative has pointed out that there was no line of 
duty determination made by the military regarding the 
February 1991 fight and the appellant's resulting injuries, 
and that the appellant was given an honorable discharge at 
the end of his period of active duty.  

The service medical records show that the appellant was 
admitted to an emergency room at an evacuation hospital in 
Saudi Arabia on February 18, 1991 with stab wounds in his 
abdomen and chest.  Notations in those medical records 
included that the appellant was drunk, that there was a 
strong odor of alcohol on the appellant, that the operation 
consent was not signed and the appellant had a strong odor of 
alcohol, and that the appellant was too drunk to sign (the 
operation consent).  Other notations stated that he was alert 
and oriented.  

A Department of the Army Form 2173, dated in June 1992, shows 
that the February 18, 1991, stabbing incident required a 
formal line of duty investigation and that the appellant's 
resulting injury was not considered to have been incurred in 
the line of duty.  

In July 1999, the appellant submitted a statement from a 
fellow serviceman, who described how the appellant had 
changed between going to Saudi Arabia and returning from 
there.  

An August 1999 VA psychological evaluation report indicated 
that the appellant did not want to discuss the February 1991 
fight in which he was stabbed because "it might be 
incriminating."  He denied that the reason for the fight was 
a drug deal gone awry, but admitted that the attack had been 
due to illegal activity.  He refused to disclose the nature 
of the illegal activity.  He also stated that the fight was 
due to a disagreement of things in general and that he had 
hit the other service member a couple of times.  

A September 1999 VA Administrative Decision determined that 
the appellant's disability from the February 1991 stabbing 
incident had not been incurred in the line of duty but rather 
was the result of his own willful misconduct.  

At his February 2001 Video Conference hearing, the appellant 
described the stabbing incident, indicating that he had not 
been intoxicated at the time and had not caused the fight, 
but, rather had been stabbed by the other service member when 
he turned around.  He also described how the traumatic 
experience of being stabbed several times resulted in the 
development of his PTSD and caused his drug and alcohol 
abuse.  

In a February 2001 lay statement, [redacted] recounted history 
provided to him by the appellant about the February 1991 
stabbing incident.  It was the appellant's story that he had 
been playing cards with other members of his barracks when he 
and the other service member (assailant), who also lived in 
the barracks, got into a confrontation, with the assailant 
telling the appellant to cease his card playing.  Then, 
according to the appellant, he turned to the assailant's 
female companion because he thought she was about to do him 
bodily harm, and when he turned back around, the assailant 
stabbed him in the abdomen and back.  The statement went on 
to say that the appellant had indicated that he had been 
taken to the hospital for medical treatment but did not 
recall being asked to sign the operation consent, although he 
remembered going in and out of consciousness during the 
treatment.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  "In line of 
duty" means an injury incurred or aggravated during a period 
of active military service unless such injury was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the VA.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n); see 38 C.F.R. §§ 3.301, 3.302.  

It is undisputed that the appellant was on active duty at the 
time he was stabbed.  By operation of 38 U.S.C. § 105(a), his 
injuries are therefore deemed to have been incurred in line 
of duty unless it is shown that he engaged in willful 
misconduct, and that such misconduct proximately caused his 
injuries.  38 U.S.C. § 105(a).  However, the Board finds that 
the Department of the Army Form 2173, dated in June 1992, 
which indicates that the incident required a formal line of 
duty investigation and that the appellant's resulting injury 
(stab wounds) was not considered to have been incurred in the 
line of duty, provides sufficient evidence to overcome the 
presumption that the appellant's February 18, 1991, stab 
wounds were incurred in the line of duty.  

In considering the evidence of record, the Board finds that 
the appellant was drinking alcohol immediately prior to the 
February 18, 1991, fight, and was under the influence of 
alcohol at the time of the fight.  The Board finds the 
appellant's statements regarding his activities that 
afternoon to be highly probative.  He reported drinking that 
afternoon.  The Board acknowledges that there are no blood 
alcohol concentration results of record, and, therefore, it 
cannot be said with certainty the amount of alcohol consumed 
by the appellant or the degree of intoxication he may have 
achieved on February 18, 1991.  Notwithstanding, the evidence 
does indicate the appellant was under the influence of 
alcohol.  Contemporaneous medical records note the appellant 
was drunk and had a strong odor of alcohol when he was 
treated at the hospital.  However, the degree of intoxication 
was apparently made by a medical professional, and the Board 
finds this statement to be significant.  A finding that the 
appellant was under the influence is further supported by the 
fact that he admits that he had been drinking prior to the 
fight.  Although the appellant's representative points out 
that the service medical records indicate the appellant was 
alert and oriented when brought to the hospital, the 
appellant has stated that he does not recall being asked to 
sigh the operation consent form, and that he drifted in and 
out of consciousness at the time.  The Board also notes that 
the appellant has indicated that the February 18, 1991, fight 
was related to illegal activity (although he refused to 
disclose the nature of that activity).  

After carefully reviewing the evidence presented in this case 
with regard to the stab wounds sustained by the appellant in 
the February 1991 fight, the Board finds that the totality of 
the circumstances surrounding the fight are sufficient to 
justify a finding of willful misconduct.  See Smith v. 
Derwinski, 2 Vet. App. 241, 246 (1992).  The evidence of 
record supports a conclusion that the appellant's alcohol 
consumption and participation in illegal activity were 
contributing factors in the instigation of the February 18, 
1991, fight.  The appellant willfully consumed alcohol 
immediately prior to the fight, and, in the appellant's 
words, he was involved in an illegal activity.  As a 
consequence, the Board finds that the preponderance of the 
evidence supports a finding that the February 1991 fight and 
resulting chest and abdominal stab wounds were not incurred 
in the line of duty but, rather, were the result of willful 
misconduct on the part of the appellant.  Therefore, under 
the applicable laws and regulations, service connection is 
not warranted for the appellant's postoperative residuals of 
stab wounds to the chest and abdomen.  

As the preponderance of the evidence is against a finding 
that the inservice chest and abdominal stab wounds were 
incurred in the line of duty, the reasonable doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  PTSD

The appellant has indicated that he developed PTSD as a 
result of the traumatic event of being stabbed multiple times 
in the chest and abdomen on February 18, 1991.  

Service medical records do not show the presence of 
symptomatology indicative of PTSD or any other psychiatric 
disorder.  

The psychologist who performed the August 13, 1999, VA 
psychological evaluation opined that the appellant did not 
have symptoms that met the criteria for PTSD, and that while 
the medical history indicated a claimed extreme 
stressor/trauma (the stabbing in service), subsequent 
symptoms might be considered questionable.  

A psychiatric follow-up six days after the August 13, 1999, 
psychological evaluation reported a diagnosis of PTSD.  That 
psychiatrist subsequently reported diagnoses of schizophrenia 
and PTSD by history in an October 2002 VA outpatient record.  

As noted above, for a veteran to be entitled to service 
connection for a disease or disability, the evidence must 
show that such disease or disability was either incurred in 
or aggravated by military service.  However, no compensation 
shall be paid if the disability was the result of the 
person's own willful misconduct.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Assuming, without conceding, that the appellant has PTSD, the 
Board has determined that the stabbing incident in service 
was due to the appellant's willful misconduct and disability 
resulting from such willful misconduct may not be service 
connected.  Therefore, in the absence of evidence that the 
appellant has PTSD that is related to a traumatic event in 
service that was not due to his willful misconduct (and he 
does not so allege), the Board is unable to identify a basis 
to grant service connection for PTSD.  

IV.  Drug and Alcohol Abuse

The appellant argues that his drug and alcohol abuse began as 
a result of trying to compensate for the trauma of the stab 
wounds he received in service and the subsequent PTSD that 
developed as a result of those stab wounds.  

Regulations provide that alcohol abuse and drug abuse, unless 
they are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  
See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  

With respect to alcohol and drug abuse, section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301.  In January 1997, a VA General Counsel 
opinion concluded that payment of compensation is prohibited 
whether the claim is based upon direct service connection or, 
under 38 C.F.R. § 3.310(a), upon secondary service connection 
for a disability claimed as being due to a service-connected 
disorder, whether the claim is that the service-connected 
disorder caused the disability, or that it aggravated the 
disability.  See VAOPGCPREC 2-97.

In a subsequent opinion, the General Counsel concluded that 
additional disability, due to alcohol or drug abuse secondary 
to a service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability.  See 
VAOPGCPREC 2-98; see also Barela v. West, 11 Vet. App. 280 
(1998) (holding that service connection for alcohol and drug 
abuse could be established; the statutes only prohibited the 
payment of compensation for disability due to alcohol or 
substance abuse, not a grant of service connection for such 
disability from which other, ancillary benefits could be 
awarded).  

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by Section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
for purposes of all VA benefits.  See VAOPGCPREC 7-99.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran can receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, his service-connected disability.  In 
other words, 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service- connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  

Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities and (2) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
primary as meaning an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess.  The 
Court also reasoned that, like the primary alcohol abuse 
disability, a secondary disability arising from a primary 
alcohol disability is not compensable because it too is a 
"result of the veteran's own...abuse of alcohol or drugs".  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  

The Allen decision explicitly overruled Barela v. West, 11 
Vet. App. 280 (1998), and, in part, VAOPGCPREC 2-98, 
concerning the payment of additional disability compensation 
due to alcohol or drug abuse secondary to a service-connected 
disability.  

The appellant claims that service connection should be 
granted for his drug and alcohol abuse because it developed 
as a means of coping with the traumatic experience of the 
stab wounds inflicted upon him in service and with the 
resulting PTSD.  The Board notes that the evidence indicates 
that the drug and alcohol abuse began prior to service.  
Medical records from a period of VA hospitalization for 
detoxification from May to June 1999 note that the appellant 
indicated he had first used alcohol at the age of 10 and had 
first used drugs at the age of 12.  The August 1999 VA 
psychological evaluation report shows that he provided a 
history of cannabis use since his teenage years and a history 
of alcohol use since high school and college.  
Notwithstanding the evidence of preservice drug and alcohol 
abuse, the Board notes that even assuming without conceding 
that the appellant's drug and alcohol abuse was due to the 
traumatic stab wounds in service and the resulting 
development of PTSD, service connection has not been 
established for either the postoperative residuals of the 
stab wounds or PTSD.  Therefore, because the evidence does 
not establish that the appellant's drug and alcohol abuse is 
secondary to a service-connected disability, or is a symptom 
of a service-connected disability, the Board is unable to 
grant service connection for drug and alcohol abuse.  

IV.  A Temporary Total Disability Rating

The appellant contends that he is entitled to a 100 percent 
rating for his period of VA hospitalization from August 29, 
1999, to September 24, 1999, because he was treated for a 
service-connected disability.  That hospitalization report 
shows that the period of hospitalization was for treatment of 
PTSD.  

Under the provisions of 38 C.F.R. § 4.29, a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at VA expense for a 
service-connected disability for a period in excess of 21 
days.  However, because the appellant is not service 
connected for PTSD or any other disability, there is no basis 
to grant a temporary total rating for the period of 
hospitalization at issue.  


ORDER

Service connection is denied for residuals of the chest and 
abdominal stab wounds the appellant sustained in February 
1991 as the result of his own willful misconduct.  

Service connection is denied for PTSD and drug and alcohol 
abuse.  

A temporary total disability rating based on hospitalization 
from August 29, 1999, to September 24, 1999, is denied.  



		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

